Hill, C. J. The Reporter will state the facts, and it will be seen therefrom that this suit is an effort by one hackman to prevent by injunction a rival hackman from alleged preferential stational facilities. The contention of appellee is that the law as thus stated controls the rights of this hackman, towit: “By the weight of authority in this country, a railroad company can not legally give to one hack and omnibus company the right to the use and occupancy of a portion of its depot grounds, to the exclusion of, others engaged in the like business of the carriage of freight .and passengers from its depot.” 1 Fetter on Carriers of Passengers, § 245. Concede that this is a sound principle and applicable to the facts, oand it is at once apparent that an injunction will not lie. The gravámen of the complaint and the evidence under it is that the railroad company has given Cooper a preference which he was not entitled to under the law as thus stated, and that it unlawfully discriminated in favor of Cooper and against him, DeVall, to his damage, for which judgment was prayed as well as injunctive relief to prevent further damage. If Devall had a case under the law and facts, it was a plain and simple suit at law for damages against a public carrier for denying him equal privilege with a rival hackman. The common law and the statutes cover such actions completely, and there was 'no allegation of the insolvency of the railroad company preventing the adequacy of his legal remedy or any other showing of cause for equitable jurisdiction, or relief. If appellee’s facts entitled him to anything, it was to a judgment for damages; and as this was not brought in a law court, and is not an appeal therefrom, it would be obiter to discuss whether -he has a suit at law. Certainly he has no cause for an injunction. Reversed and dismissed.